OPINION — AG — ** FIRE INSURANCE — GROSS FIRE PREMIUMS — TAX ** (1) IN VIEW OF THE FACT THAT THE STATE INSURANCE DEPARTMENT HAS HERETOFORE CONSTRUED 68 O.S. 32.7 [68-32.7]  AS NOT LEVYING A TAX ON PREMIUMS COLLECTED BY CASUALTY COMPANIES FOR SUCH AUTOMOBILES INSURANCE NOR THAT OF SAID PREMIUMS THAT IS COLLECTED TO COVER LOSS BY FIRE, " AND SINCE THE LEGISLATURE OF OKLAHOMA BY " LEGISLATIVE SILENCE " IN REGARD TO SAID CONSTRUCTION HAS APPARENTLY ACQUIESCED IN OR APPROVED THE SAME, THAT THE TAX LEVIED BY 68 O.S. 32.7 [68-32.7] DOES 'NOT' APPLY TO AUTOMOBILE INSURANCE SUCH AS IS MENTIONED. (2) THE FACT THAT THE STATE INSURANCE DEPARTMENT HAS SINCE FEBRUARY 28, 1912, " COLLECTED THE TAX LEVIED BOTH BY THE 1910-11 ACT AND THE 1941 ACT ON FIRE PREMIUMS COLLECTED IN OKLAHOMA BY FIRE INSURANCE COMPANIES AND COMPANIES WRITING FIRE INSURANCE, LESS(A) DIVIDENDS PAID TO POLICYHOLDERS, AND (B) UNEARNED FIRE PREMIUMS RETURNED TO POLICY HOLDERS AS THE RESULT OF POLICY CANCELLATIONS, " AND SINCE THE LEGISLATURE OF OKLAHOMA BY " LEGISLATIVE SILENCE " IN REGARD TO SAID ADMINISTRATIVE PRACTICE HAS APPARENTLY ACQUIESCED IN OR APPROVED THE SAME, THAT THE TAX LEVIED ON FIRE PREMIUMS BY 68 O.S. 32.7 [68-32.7] DOES NOT INCLUDE ' DIVIDENDS PAID TO A POLICYHOLDERS ' OR ' PREMIUMS RETURNED TO POLICYHOLDERS AS A RESULT OF CANCELLATION '. CITE: 68 O.S. 32.7 [68-32.7] (REPAYMENT GROSS PREMIUM RECEIPTS) CITE: OPINION NO. FEBRUARY 28, 1912, 36 O.S. 104 [36-104] (FRED HANSEN)